Citation Nr: 0317169	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  96-32 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On August 7, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Contact Dr. Epifania Casino, staff psychiatrist, 
at the VA Medical Center in Long Beach, 
California, and ask her to provide the name of 
the veteran's "previous psychiatrist" with whom 
the veteran had discussed his alleged PTSD 
stressors as noted in her April 22, 2002 
statement.  Also ask her to provide, if 
possible, a copy of the "records" she reviewed 
as noted in her statement.  

2.	Send a development letter asking the veteran to 
give a comprehensive statement regarding his 
alleged stressors of having been abused and 
harassed after he detonated the artillery 
simulator, to include a description of the 
claimed incidents of harassment and abuse, the 
approximate dates, and the full names, ranks, 
and units of those who abused or harassed him, 
and of any witnesses.  Advise him that failure 
to provide this detailed stressor information 
may adversely affect his claim.  Advise him that 
he may submit written statements from any 
witnesses or perpetrators and that any 
statements should include the full names of the 
authors, their service numbers, their current 
addresses, and the units to which they were 
attached when the claimed incidents took place.  
Inform him that his stressors can also be 
supported by the submission of evidence such as, 
but not limited to, contemporaneous letters home 
(originals, not copies, with envelopes), 
contemporaneous medical records, evidence of any 
military disciplinary actions, military or 
civilian police reports.  Also, ask the veteran 
to give the approximate date that he completed 
AIT and whether he was then transferred to Fort 
Campbell, KY.  Provide the veteran with the 
attached material from the Federal Register. 

3.	Regardless of whether or not the veteran 
provides a detailed stressor statement, the RO 
must then review the entire claims file, 
including the veteran's previous statements of 
stressors, and any additional information 
submitted by the veteran or otherwise obtained 
pursuant to this remand, and prepare a summary 
of all his claimed stressors.  This summary and 
all associated documents should be sent to the 
U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150. USASCRUR should be 
requested to provide any information which might 
corroborate the veteran's alleged stressors.

4.	The veteran should be afforded a comprehensive 
VA psychiatric examination to determine the 
nature and etiology of any PTSD.  If a diagnosis 
of PTSD is diagnosed, the examiner should 
specify the stressors upon which the diagnosis 
is based.  The claims file should be reviewed in 
conjunction with the examination.  

5.	After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought 
on appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


